DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Specification
 2. The new title of the invention filed on 05/11/2021 has been acknowledged by the examiner.
                                                       Response to Arguments
3. Applicant’s arguments with respect to claim(s) [1-15 and 16-20] have been considered but are moot because  the  new modified ground of rejection with a newly introduced reference address  the add new limitation as below. 

                                                       Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

4. Claims [1-5 and 16-20] is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lee (US. 2018/0255215) in view of  Hatakeyama (US. 2019/0082131).

Re Claim 1, Lee  discloses  an image sensor (see 100 fig. 2) comprising: a pixel array including a plurality of pixels arranged along rows and columns (see 101 fig. 2); and a row driver which is configured to drive the plurality of pixels for each of the rows (see 150 fig. 4), wherein each of the plurality of pixels includes a first sub-pixel to a fourth sub-pixel and a color filter for sensing  light of one color band,  (see 110 fig. 2 and fig.3 and ¶¶ 0028, 0038 , For example, in other implementations, the light receiver 210 may have a 2.sup.n-shared pixel structure where n is a natural number greater than 0 [a band pass filter for passing a specific wavelength band as disclosed in the text of ¶ 0038] ),  
 Wherein each of the first sub-pixel to the fourth sub-pixel includes a first photoelectric conversion element to a fourth photoelectric element sharing a floating diffusion area with each other (see ¶ 0010, ach of the pixel blocks may include: a light receiver comprising a floating diffusion and first to fourth unit pixels sharing the floating diffusion); and 
wherein a readout area is defined on the pixel array in accordance with a preset readout mode (see ¶0051, For example, the row driver 150 may generate a select signal for selecting a particular row line among a plurality of row lines.  The plurality of row lines are coupled 

with the plurality of pixel blocks 110, respectively.  One row line is coupled to each of the plurality of pixel blocks 110), and to provide the generated drive signal to the pixel array (see ¶ 0051, fig. 2 and 150 fig. 4.). 

Lee doesn’t seem to explicitly disclose a micro lens disposed to overlap the first  photoelectric conversion element to the fourth photoelectric conversion element
 Nonetheless in the same field of endeavor Hatakeyama discloses an image processing device as  Lee  (see for example Hatakeyama figs.  2-3). Hatakeyama further discloses a micro lens disposed to overlap the first  photoelectric conversion element to the fourth photoelectric conversion element (see L fig. 3, microlens array disposed over a 4PD pixel shared structure). 
 Hence it would have been obvious to one of ordinary skill in the art to have been motivated before the effective filling date of the claimed invention by the teachings of Hatakeyama, for example by incorporating the microlens as taught in fig. 3 of Hatakeyama over the shared pixel array of Lee, since this would allow to enhance   a signal to noise ratio of the readout data.


Re Claim 2,  Lee as modified further disclose, the second sub-pixel (see Lee  110-2 fig. 2) includes a fifth photoelectric conversion element, a sixth photoelectric conversion element, a seventh photoelectric conversion element, and an eighth photoelectric conversion element (see Lee fig. 2,  the four photodiodes associated with 110-2 as depicted in fig. 2), which share a second floating diffusion area (see Lee fig. 2 and ¶ 0010); and the readout area is defined  in accordance with the preset readout mode to include at least some of the first photoelectric conversion element to the eighth photoelectric conversion element  (see Lee ¶ 0051, For example, the row driver 150 may generate a select signal for selecting a particular row line among a plurality of row lines.  The plurality of row lines are coupled with the plurality of pixel blocks 110, respectively.  One row line is coupled to each of the plurality of pixel blocks 110).

Re Claim 3,  Lee as modified by Hatakeyama (combination)  teaches row driving unit 150 outputs various driving signals to each pixel  (shared pixel unit part) of the pixel array unit 100 so as to drive each pixel, and reads a signal from each pixel in Lee ¶0051.  However the combination doesn’t seem to explicitly disclose:  the readout area is defined, in accordance with the preset readout mode, to include the first photoelectric conversion element, the third photoelectric conversion element, the fifth photoelectric conversion element, and the seventh photoelectric conversion element; or the readout area is defined, in accordance with the preset readout mode, to include the second photoelectric conversion element, the fourth photoelectric conversion element, the sixth photoelectric conversion element, and the eighth photoelectric conversion element.  

 

Re Claim 4,  Lee as modified by Hatakeyama (combination)  teaches row driving unit 150 outputs various driving signals to each pixel  (shared pixel unit part) of the pixel array unit 100 so as to drive each pixel, and reads a signal from each pixel in Lee ¶0051.  However the combination doesn’t seem to explicitly disclose : the readout area is defined, in accordance with the preset readout mode, to include the first photoelectric conversion element, the second photoelectric conversion element, the fifth photoelectric conversion element, and the sixth photoelectric conversion element; or the readout area is defined, in accordance with the preset readout mode, to include the third photoelectric conversion element, the fourth photoelectric conversion element, the seventh photoelectric conversion element, and the eighth photoelectric conversion element. 
Nonetheless  having the teachings of the combination it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination  before the effective filling date of the claimed invention  to selectively output a driving signal to a desired shared pixel since it is known in  the teachings of the combination  (see for ex .Lee ¶ 0051).



Re Claim 5,  Lee as modified by Hatakeyama (combination)  teaches row driving unit 150 outputs various driving signals to each pixel  (shared pixel unit part) of the pixel array unit 100 so as to drive each pixel, and reads a signal from each pixel in Lee ¶0051. However the combination doesn’t seem to explicitly disclose : the readout area is defined, in accordance with the preset readout mode, to include the first photoelectric conversion element, the third photoelectric conversion element, the fifth photoelectric conversion element, and the sixth photoelectric conversion element; or the readout area is defined, in accordance with the preset readout mode, to include the second photoelectric conversion element, the fourth photoelectric conversion element, the seventh photoelectric conversion element, and the eighth photoelectric conversion element. 

Nonetheless  having the teachings of the combination it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention to selectively output a driving signal to a desired shared pixel since it is known in  the teachings of the combination  (see  for ex. Lee ¶ 0051).




Re Claim 16, Lee  discloses  an image sensor (see 100 fig. 2) comprising: a pixel array including a plurality of pixels arranged along rows and columns (see 101 fig. 2); and a row driver which is configured to drive the plurality of pixels for each of the rows (see 150 fig. 4), wherein each of the plurality of pixels includes a first sub-pixel to a fourth sub-pixel and a color filter for sensing  a band pass filter for passing a specific wavelength band as disclosed in the text of ¶ 0038] ),  
 Wherein each of the first sub-pixel to the fourth sub-pixel includes a first photoelectric conversion element to a fourth photoelectric element sharing a floating diffusion area with each other (see fig. 2 and  ¶ 0010, ach of the pixel blocks may include: a light receiver comprising a floating diffusion and first to fourth unit pixels sharing the floating diffusion), a plurality of transmission gates for providing signals provided from the first photoelectric conversion element to the fourth photoelectric conversion element to the floating diffusion area (see fig. 2, TG as depicted) and of pixel blocks 110). 

Lee doesn’t seem to explicitly disclose a micro lens disposed to overlap the first  photoelectric conversion element to the fourth photoelectric conversion element
 Nonetheless in the same field of endeavor Hatakeyama discloses an image processing device as  Lee  (see for example Hatakeyama figs.  2-3). Hatakeyama further discloses a micro lens disposed to overlap the first  photoelectric conversion element to the fourth photoelectric conversion element (see L fig. 3, microlens array disposed over a 4PD pixel shared structure). 
 Hence it would have been obvious to one of ordinary skill in the art to have been motivated before the effective filling date of the claimed invention by the teachings of Hatakeyama, for example by incorporating the microlens as taught in fig. 3 of Hatakeyama over the shared pixel array of Lee, since this would allow to enhance   a signal to noise ratio of the readout data.
.






Re Claim 17,  Lee as modified further discloses, wherein: the first sub-pixel  (110-1, fig. 2) includes a first transmission gate, a second transmission gate, a third transmission gate, and a 
line among a plurality of row lines.  The plurality of row lines are coupled with the plurality of pixel blocks 110, respectively.  One row line is coupled to each of the plurality of pixel blocks 110.). 

Re Claim 18,  Lee as modified by Hatakeyama (combination)  teaches row driving unit 150 outputs various driving signals to each pixel  (shared pixel unit part) of the pixel array unit 100 so as to drive each pixel, and reads a signal from each pixel in Lee ¶0051. However the combination doesn’t seem to explicitly disclose: the row driver is configured to turn on, in accordance with the preset readout mode, the first transmission gate, the third transmission gate, the fifth transmission gate and the seventh transmission gate, and to turn off, in accordance with the preset readout mode, the second transmission gate, the fourth transmission gate, the sixth transmission gate and the eighth transmission gate; or the row driver is configured to turn on, in accordance with the preset readout mode, the second transmission gate, the fourth transmission 

Nonetheless  having the teachings of the combination it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination to selectively output a driving signal to a desired shared pixel since it is known in  the teachings of the combination  (see for ex. Lee, ¶ 0051).

Re Claim 19,  Lee as modified by Hatakeyama (combination)  teaches row driving unit 150 outputs various driving signals to each pixel  (shared pixel unit part) of the pixel array unit 100 so as to drive each pixel, and reads a signal from each pixel in Lee ¶0051. However the combination doesn’t seem to explicitly disclose: the row driver is configured to turn on, in accordance with the preset readout mode, the first transmission gate, the second transmission gate, the fifth transmission gate, and the sixth transmission gate, and to turn off, in accordance with the preset readout mode, the third transmission gate, the fourth transmission gate, the seventh the transmission gate and the eighth transmission gate; or the row driver is configured to turn on, in accordance with the preset readout mode, the third transmission gate, the fourth transmission gate, the seventh transmission gate, and the eighth transmission gate, and to turn off, in accordance with the preset readout mode, the first transmission gate, the second transmission gate, the fifth transmission gate and the sixth transmission gate. 
Nonetheless  having the teachings of the combination it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective 


Re Claim 20,  Lee as modified by Hatakeyama (combination)  teaches row driving unit 150 outputs various driving signals to each pixel  (shared pixel unit part) of the pixel array unit 100 so as to drive each pixel, and reads a signal from each pixel in Lee ¶0051.  However the combination doesn’t seem to explicitly disclose: the row driver is configured to turn on, in accordance with the preset readout mode, the first transmission gate, the third transmission gate, the fifth transmission gate and the sixth transmission gate, and to turn off, in accordance with the preset readout mode, the second transmission gate, the fourth transmission gate, the seventh transmission gate and the eighth transmission gate; or the row driver is configured to turn on the second transmission gate, the fourth transmission gate, the seventh transmission gate and the eighth transmission gate, and to turn off, in accordance with the preset readout mode, the first transmission gate, the third transmission gate, the fifth transmission gate and the sixth transmission gate. 
Nonetheless having the teachings of the combination it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention to selectively output a driving signal to a desired shared pixel since it is known in the teachings of the combination (see for ex. Lee ¶ 0051).

Conclusion
5. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AHMED A BERHAN/Primary Examiner, Art Unit 2698